Citation Nr: 1021505	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-34 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for migraine headaches, 
to include as due to an undiagnosed illness or Gulf War 
Syndrome.

5.  Entitlement to service connection for allergic rhinitis, 
to include as due to an undiagnosed illness (claimed as Gulf 
War Syndrome).

6.  Entitlement to an initial rating in excess of 10 percent 
for low back strain with degenerative disc disease (low back 
disability). 




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to 
February 1988, November 1990 to June 1991, and June 1998 to 
November 1999, with additional service in the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  Although the Veteran filed his 
claims with the RO in New Orleans, Louisiana, his file had 
been temporarily transferred to the St. Louis RO at that time 
due to closure of the New Orleans RO as a result of Hurricane 
Katrina.  However, all subsequent adjudications, as well as 
the majority of the previous and subsequent development in 
the case, were completed by the New Orleans RO.  As such, 
this appeal proceeds from the New Orleans RO. 

The Veteran was afforded a videoconference hearing before the 
undersigned Veterans Law Judge in March 2010, and a transcript 
of such hearing has been associated with the claims file.  At 
that time, he submitted additional evidence in support of his 
claims, which has not yet been considered by the agency of 
original jurisdiction (AOJ).  However, as the Veteran waived 
AOJ review of the newly submitted evidence in a March 2010 
statement, the Board may properly consider such evidence at 
this time.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2009).

The Board notes that two additional issues were perfected for 
appeal, namely entitlement to service connection for 
irritable bowel syndrome (claimed as Gulf War Syndrome) and 
entitlement to service connection for tinnitus.  However, as 
service connection was granted for such disabilities in a 
June 2009 rating decision, such claims are no longer pending 
on appeal before the Board.  

The Board further notes that the Veteran and his 
representative have repeatedly claimed that he has numerous 
symptoms as a result of "Gulf War Syndrome" in addition to 
his diagnosed conditions of migraine headaches and allergic 
rhinitis.  Specifically, he seeks service connection for 
symptoms including fever, fatigue, shortness of breath, 
coughing, nausea, muscle aches, joint pain, diarrhea, rashes, 
hives, anxiety, irritability, headaches, and light 
sensitivity.  See August 2009 VA Form 646, February 2010 
statement from Veteran, March 2010 hearing transcript.  

To the extent that the above-listed symptoms are not 
contemplated by the pending service connection claims for 
allergic rhinitis and migraine headaches, or by any of the 
Veteran's other service-connected disabilities, the issue of 
service connection for such conditions, to include as due to 
Gulf War Syndrome, has been raised by the record but has not 
yet been adjudicated.  Therefore, the Board does not have 
jurisdiction over such issue, and it is referred to the AOJ 
for appropriate action.  

The issues of service connection for allergic rhinitis, 
service connection for migraine headaches, and an increased 
initial rating for a low back disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  The Veteran requested to withdraw his appeal as to the 
issue of entitlement to service connection for a right ankle 
disorder in a March 2010 written statement, which was 
received prior to the promulgation of a decision by the 
Board.

2.  The Veteran requested to withdraw his appeal as to the 
issue of entitlement to service connection for hemorrhoids in 
a March 2010 written statement, which was received prior to 
the promulgation of a decision by the Board.

3.  The Veteran had frequent hazardous noise exposure during 
service and currently has some degree of hearing loss in the 
left ear, which has been linked to active service; however, 
he has not met the criteria for a hearing loss disability as 
defined by VA regulations in either ear at any time during 
the course of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal concerning the 
issue of entitlement to service connection for a right ankle 
disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of the appeal concerning the 
issue of entitlement to service connection for hemorrhoids 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).

3.  The criteria for service connection for a bilateral 
hearing loss disability have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.385 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissals

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At 
any time before the Board promulgates a decision, an 
appellant, or an appellant's authorized representative, may 
withdraw a substantive appeal as to any or all issues either 
on the record at a hearing or in writing.  38 C.F.R. § 
20.204.

Here, the Veteran withdrew his substantive appeal concerning 
the claims of entitlement to service connection for a right 
ankle disorder and for hemorrhoids in a March 2010 written 
statement, in accordance with 38 C.F.R. § 20.204(a) and (b).  
As such, there remain no allegations of error of fact or law 
for appellate consideration as to such issues.  Therefore, 
the Board has no jurisdiction, and the appeal as to such 
issues is dismissed without prejudice.  See 38 C.F.R. § 
20.202.

II.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating their claims.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform 
the claimant of any information and evidence not in the 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186 (2002).  These requirements apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Proper VCAA notice must be provided to a claimant 
prior to the initial unfavorable decision on the claim by the 
AOJ.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in a November 2004 
letter, prior to the initial unfavorable rating decision, of 
the evidence and information necessary to substantiate his 
service connection claim for hearing loss, as well as the 
responsibilities of the Veteran and VA in obtaining such 
evidence.  In a March 2007 letter, the Veteran was further 
advised of the evidence and information necessary to establish 
a disability rating and an effective date, in accordance with 
Dingess/Hartman.  Although such letter was sent after the 
initial unfavorable decision by the AOJ, this timing defect 
has been cured by the subsequent readjudication of his claim, 
including in an August 2008 statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  

With regard to the duty to assist, service treatment records 
and post-service treatment records have been obtained and 
considered.  The Veteran has not identified, and the record 
does not otherwise indicate, any outstanding medical records 
that are necessary to decide his service connection claim for 
hearing loss.  The Board observes that a second request for 
treatment records from the New Orleans VA Medical Center 
(VAMC) dated prior to August 2005 was unsuccessful, and that 
such records may have been destroyed as a result of Hurricane 
Katrina.  However, the Veteran has not suggested that any such 
records contain pertinent information as to his claimed 
hearing loss.  Rather, he relies on hearing evaluations 
contained in his service treatment records, which have been 
associated with the claims file.  Further, there is no 
indication that the Veteran is in receipt of any benefits from 
the Social Security Administration pertaining to his claimed 
disability.  Moreover, the Veteran was afforded a VA 
audiological examination in March 2009.  Neither the Veteran 
nor his representative have argued that such examination is 
inadequate for adjudication purposes, and a review of the 
examination report reveals no inadequacies.  As such, the 
Board finds that the Veteran has not been prejudiced by any 
possibly absent VA treatment records, and the medical evidence 
of record is sufficient to adjudicate his service connection 
claim for hearing loss.

In the circumstances of this case, a remand would serve no 
useful purpose, as it would unnecessarily impose additional 
burdens on VA with no benefit to the Veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In this regard, VA has satisfied 
its duties to inform and assist the Veteran at every stage in 
this case, at least insofar as any errors committed were not 
harmful to the essential fairness of the proceedings.  As 
such, the Veteran will not be prejudiced by a decision on the 
merits of his claim at this time.

III. Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a 
disease is diagnosed after discharge, service connection may 
be granted when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Certain chronic diseases, including organic diseases of the 
nervous system (such as sensorineural hearing loss), will be 
presumed to have been incurred in or aggravated by service if 
they manifest to a degree of 10 percent within one year after 
separation from service, even if there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309(a).  If a chronic disease is noted during 
service (or within the applicable presumptive period under 38 
C.F.R. § 3.307), subsequent manifestations of the same disease 
at any later date, however remote, will be service connected, 
unless clearly attributable to intercurrent causes.  However, 
where a condition is noted during service (or within the 
applicable presumptive period) but is not chronic, service 
connection may be granted only where there is evidence of 
continuity of symptomatology after service.  38 C.F.R. § 
3.303(b).  

Generally, to establish direct service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), 
the nexus element may be established based on medical or lay 
evidence where there is competent evidence of continuity of 
symptomatology.  Barr, 21 Vet. App. at 307.  When there is an 
approximate balance of positive and negative evidence 
regarding any material issue, all reasonable doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  

In this case, the evidence of record reflects that the 
Veteran had routine hazardous noise exposure during service 
through his duties as a helicopter pilot, including during 
his periods of active duty service as well as during periods 
of active duty for training (ACDUTRA) in the Army National 
Guard.  See, e.g., DD Forms 214, reference audiograms dated 
in May 1991 and March 2005.  Further, the Veteran has 
subjectively reported current bilateral hearing loss, with a 
gradual decline in hearing over the years, as well as 
constant tinnitus.  See, e.g., March 2009 VA examination  
report, March 2010 hearing transcript.  The Veteran asserts 
that he has a current bilateral hearing loss disability and 
that such condition is due to his in-service noise exposure.  
He relies primarily on his March 2005 Medical Board 
examination upon separation from service in the Army National 
Guard, which is discussed below.  

The Board observes that the Veteran is competent as a lay 
witness to report the subjective nature and extent of his 
hearing difficulties, including a lack of such observable 
symptoms prior to service and continuous symptoms after in-
service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Barr, 
21 Vet. App. at 307-08; Layno v. Brown, 6 Vet. App. 465, 469-
71 (1994).  As noted above, the Veteran has been granted 
service connection for tinnitus, which is readily observable 
by laypersons and does not require medical expertise to 
establish its existence.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  In contrast, certain objective criteria 
must be met in order to establish a hearing loss disability 
for VA purposes.  

In this regard, the auditory threshold for normal hearing is 
from 0 to 20 decibels, and higher puretone thresholds at any 
level indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  However, impaired 
hearing is considered a disability for VA purposes only when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  Of note in this case, increased puretone 
thresholds at other frequencies do not establish a disability 
for VA purposes.

The Board observes that the objective evidence of record 
confirms some degree of hearing loss at several points over 
the years.  In particular, the Veteran's July 1987 entrance 
examination reflects hearing within normal limits.  A May 
1991 reference audiogram while he was on active duty reflects 
puretone thresholds of 30 decibels at 500 and 6000 Hertz in 
the left ear, and 25 decibels at 6000 Hertz in the right ear.  
Puretone thresholds at all other levels ranged from 0 to 15 
decibels in each ear.  However, the vast majority of 
subsequent periodic audiological evaluations reflect puretone 
thresholds of 20 decibels or below at all levels in both 
ears.  See, e.g., December 2002 and November 2003 service 
evaluations.  The March 2005 Medical Board examination, which 
resulted in the Veteran's discharge due to his low back 
injury, reflects puretone thresholds of 20 decibels or below 
at all levels in the right ear.  For the left ear, puretone 
thresholds were recorded as 25 decibels at 3000 Hertz, 55 
decibels at 6000 Hertz, and 10 or 20 decibels at all other 
levels.  Although such results show some hearing impairment, 
see Hensley, 5 Vet. App. at 157, they do not meet the 
criteria for a hearing loss disability under 38 C.F.R. 
§ 3.385.

Similarly, the Veteran was afforded a VA audiological 
examination in March 2009.  The examiner stated that the 
March 2005 evaluation reflects hearing within normal limits 
bilaterally through 4000 Hertz, with moderately-severe 
sensorineural hearing loss at 6000 Hertz in the left ear 
only.  Testing in March 2009 revealed puretone thresholds at 
500 to 4000 Hertz ranging from 15 to 20 decibels in the right 
ear, and 15 to 25 decibels in the left ear.  The examiner 
further stated that puretone testing showed a mild 
sensorineural hearing loss at 6000 to 8000 Hertz only.  
Speech discrimination score were 96 percent bilaterally.  The 
Veteran was diagnosed with clinically normal hearing on the 
right side, and normal to mild sensorineural hearing loss on 
the left side ("26-40 HL").  Significantly, these test 
results also show some degree of hearing impairment, but they 
do not satisfy the criteria for a hearing loss disability 
under 38 C.F.R. § 3.385.  The VA examiner opined that the 
Veteran's hearing loss is at least as likely as not related 
to his in-service noise exposure.  

Based on the foregoing lay and medical evidence, the Board 
acknowledges that the Veteran had hazardous in-service noise 
exposure, that he currently has some degree of hearing loss 
in the left ear, and that such condition has been attributed 
to service.  However, as the evidence of record fails to meet 
the criteria under 38 C.F.R. § 3.385 in either ear at any 
point, a current hearing loss disability has not been 
established and service connection cannot be granted.  See 
Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The Veteran is encouraged to 
reapply if his hearing continues to deteriorate, and further 
evidence will be considered at that time. 

As the preponderance of the evidence is against the Veteran's 
service connection claim for bilateral hearing loss, the 
benefit of the doubt doctrine is inapplicable and his claim 
must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeal of the issue of entitlement to service connection 
for a right ankle disorder is dismissed.

The appeal of the issue of entitlement to service connection 
for hemorrhoids is dismissed.

Service connection for bilateral hearing loss is denied.


REMAND

Further development is necessary for a fair adjudication of 
the Veteran's remaining claims.  Although the Board regrets 
the additional delay, a remand is necessary to ensure that 
due process is followed and that there is a complete record 
upon which to decide the Veteran's claims so that he is 
afforded every possible consideration.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's two service connection claims 
currently on appeal, his initial claims were for migraine 
headaches and Gulf War Syndrome.  See November 2004 claim 
form.  The AOJ adjudicated the claims of allergic rhinitis 
(claimed as Gulf War Syndrome) and migraine headaches (to 
include as due to an undiagnosed illness), apparently based 
on diagnoses provided in an August 2005 Gulf War Registry 
examination.  The Veteran has argued throughout the course of 
this appeal that such disorders are due to an undiagnosed 
illness or a medically unexplained chronic multisymptom  
illness as a result of his active duty service in the Persian 
Gulf, as provided under 38 C.F.R. § 3.317 (2009), especially 
when considered together with his numerous other subjectively 
reported complaints.  As noted above, the Veteran has been 
granted service connection for irritable bowel syndrome (IBS) 
pursuant to these provisions.  See June 2009 rating decision.  

The Board observes that the Veteran does not meet the 
criteria for service connection based on an undiagnosed 
illness under 38 C.F.R. § 3.317, as he has been diagnosed 
with allergic rhinitis and migraine headaches.  However, it 
is unclear whether he meets the criteria for a medically 
unexplained chronic multisymptom  illness pursuant to these 
provisions.  Further, although the August 2005 Gulf War 
Registry examiner diagnosed the Veteran with allergic 
rhinitis and migraine headaches, he did not express an 
opinion as to whether such conditions are otherwise related 
to the Veteran's active military service.  Where service 
connection is not warranted on presumptive basis, the claim 
must still be reviewed to determine whether service 
connection can be established on a direct basis.  Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

In this regard, the Veteran is competent to report 
experiencing observable symptoms of allergic rhinitis and 
migraine headaches since returning from the Persian Gulf in 
1991, as well as receiving treatment for such symptoms since 
that time.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. 
at 307-08; Layno, 6 Vet. App. at 469-71.  He has reported 
receiving treatment for Gulf War Syndrome and for migraine 
headaches since 1991 from the New Orleans VAMC and his 
private treating physician, Dr. O.  See, e.g., November  2004 
claim form.  While records from Dr. O appear to have been 
associated with the claims file, a second request for records 
dated prior to August 2005 from the New Orleans VAMC was 
unsuccessful, and it appears that such records may have been 
destroyed as a result of Hurricane Katrina.  Nevertheless, a 
lack of contemporary medical records alone does not render 
the Veteran's reports of continued symptoms and treatment  
not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).  As such, there is an indication that the 
Veteran's claimed disorders may be associated with service, 
and he must be afforded a VA examination to obtain a medical 
opinion as to their nature and etiology.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81-84 (2006).  In particular, the 
examiner should be requested to offer an opinion as to 
whether the Veteran's allergic rhinitis and/or migraine 
headaches are associated with a medically unexplained chronic 
multisymptom illness as defined in 38 C.F.R. § 3.317, 
especially when considered together with his other reported 
symptoms.  The examiner should further be requested to offer 
an opinion as to whether the Veteran's claimed disorders were 
otherwise incurred or aggravated during service.  

With respect to the Veteran's claim for an increased initial 
rating for his low back disability, there is an indication 
that such disability may have increased in severity since he 
was last afforded a VA spine examination in 2005.  Although 
the Veteran has submitted private treatment records 
pertaining to his low back disability dated from September 
2006 through February 2010, the Board finds that additional 
evidence is necessary to fairly adjudicate his increased 
rating claim.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181-82 (2007) (although the mere passage of time does not 
require a new VA examination, a new examination must be 
afforded if it appears that the disability has increased in 
severity);Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) 
(VA's duty to assist includes providing a thorough and 
contemporaneous medical examination, which takes into account 
prior medical evaluations and treatment).  As such, upon 
remand, the Veteran should be scheduled for a VA 
examination(s) to determine the current severity of his low 
back disability, to include any associated objective 
neurological abnormalities.  In this regard, the Board notes 
that the evidence of record includes a previous diagnosis of 
right leg radiculopathy and objective evidence of decreased 
sensation in the right leg, as well as urinary complaints.  
As such, the examiner(s) should be specifically requested to 
determine the nature and severity of any associated 
neurological symptoms during the course of the appeal, 
including but not limited to any symptoms in the lower 
extremities or any bladder or bowel impairment.  

Accordingly, the case is REMANDED for the following action:


1.  Notify the Veteran that requests to 
the New Orleans VAMC for records dated 
prior to August 2005 were unsuccessful, 
and allow an appropriate period of time 
for him to provide such records, in 
accordance with 38 C.F.R. 
§ 3.159(c)&(e).  If the Veteran 
identifies any additional treatment 
pertaining to his claimed disabilities, 
obtain any necessary authorizations and 
request copies of such records.  All 
requests and all responses, including 
negative responses, must be documented 
in the claims file, and all records 
received should be associated with the 
claims file.  

2.  After completing the above-
described development, schedule the 
Veteran for VA examinations with 
appropriate medical professionals to 
determine the nature and etiology of 
his claimed allergic rhinitis and 
migraine headaches, as well as the 
current severity of his service-
connected low back disability.  The 
entire claims file and a copy of this 
remand should be made available to the 
examiners for review, and such review 
should be noted in the examination 
reports.  All necessary tests and 
studies should be conducted.

(a)  With respect to the low back 
disability, as the evidence of 
record includes a diagnosis of 
right leg radiculopathy and 
urinary complaints, the 
examiner(s) should be specifically 
requested to determine the nature 
and severity of any associated 
objective neurological symptoms, 
including but not limited to 
bladder impairment or symptoms in 
the lower extremities, during the 
course of the appeal.  

(b)  With respect to the Veteran's 
diagnosed allergic rhinitis and 
migraine headaches (claimed as 
associated with Gulf War 
Syndrome), the examiner(s) should 
be requested to respond to the 
following:

(1)  Please state whether 
such disorders are at least 
as likely as not (probability 
of 50 percent or more) 
associated with a "medically 
unexplained chronic 
multisymptom illness," 
especially when considered 
together with any additional 
objective indications of 
chronic disability.  The 
examiner should be informed 
that "medically unexplained 
chronic multisymptom illness" 
is defined for VA purposes as 
a diagnosed illness without 
conclusive pathophysiology or 
etiology that is 
characterized by overlapping 
symptoms and signs and has 
features such as fatigue, 
pain, disability out of 
proportion to physical 
findings, and inconsistent 
demonstration of laboratory 
abnormalities.  Chronic 
multisymptom illnesses of 
partially understood etiology 
and pathophysiology will not 
be considered medically 
unexplained.  Further, for 
these purposes, "objective 
indications of chronic 
disability" include both 
objective evidence 
perceptible to an examining 
physician and other non-
medical indicators that are 
capable of independent 
verification.

(2)  If the previous response 
is negative, please state 
whether it is at least as 
likely as not (probability of 
50 percent or more) that the 
Veteran's allergic rhinitis 
and/or migraine headaches 
were incurred or aggravated 
as a result of his active 
military service, 
specifically to include his 
service in the Persian Gulf.

Any opinion offered must be accompanied 
by a complete rationale, which should 
reflect consideration of both lay and 
medical evidence.  If an opinion as to 
any of these matters cannot be offered 
without resorting to speculation, the 
examiner(s) should indicate such in the 
examination report(s) and explain why a 
non-speculative opinion cannot be 
offered.  

3.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the Veteran's claims based 
on the entirety of the evidence.  Such 
adjudication should reflect 
consideration of all lay and medical 
evidence of record, with consideration 
of the competency and sufficiency of 
certain lay evidence as summarized 
above.  With respect to the increased 
rating claim, all potentially 
applicable rating codes should be 
considered, to include both 
musculoskeletal and neurological 
symptoms.  With respect to the service 
connection claims, all potential 
theories should be considered, to 
include on a presumptive basis as well 
as on a direct basis, pursuant to 
Combee, 34 F.3d at 1043-44.  If the 
claims remain denied, issue a 
supplemental statement of the case to 
the Veteran and his representative, 
which addresses all relevant law and 
all evidence associated with the claims 
file since the last statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination(s) requested in this REMAND is 
to obtain information and/or evidence which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655, failure 
to cooperate by attending the requested VA examination(s) may 
result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


